Citation Nr: 1421285	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for residuals of a diaphragm injury.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  An August 2006 rating decision denied service connection for chronic obstructive pulmonary disease (COPD), claimed as a punctured lung.  A December 2010 rating decision declined to reopen a claim for service connection for COPD and denied a claim for service connection for residuals of a ruptured diaphragm.  The Veteran presented testimony before the undersigned at an October 2013 videoconference hearing, and a transcript of that hearing has been associated with the record.

The issues of entitlement to service connection for a respiratory disability and residuals of a diaphragm injury are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed August 2006 rating decision denied service connection for COPD, claimed as a punctured lung.

2.  The evidence received since the August 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a respiratory disability.

CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for COPD, claimed as a punctured lung, is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for a respiratory disability was last finally denied in an August 2006 rating decision.  That decision found that the Veteran's respiratory disability was not likely related to the Veteran's active duty service.  The Veteran did not appeal the decision, and that rating decision became final.

Since the time of the August 2006 final rating decision, the Veteran has submitted medical and lay evidence suggesting that his respiratory disability is related to his active duty service.  For example, in April 2012, Dr. C.N.B indicated that the Veteran's respiratory disability was related to a service-related diaphragm injury.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate a relationship between the Veteran's respiratory disability and service.  The newly-submitted evidence suggests a nexus, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for a respiratory disability is reopened.  To that extent only, the appeal is allowed.


ORDER

The claim for service connection for a respiratory disability is reopened, and the appeal is allowed to that extent only.


REMAND

A remand of the Veteran's claims is necessary.  The Veteran has argued that he suffers from a disability of the diaphragm as a result of an October 1967 in-service automobile accident.  The Veteran underwent a VA examination in June 2006, at which time the examiner found that the only residual of the Veteran's October 1967 injury was a scar to the lower neck from a tracheostomy, for which the Veteran has separately been awarded service connection.  In September 2011, Dr. C.N.B., a private physician, indicated that the Veteran had "service time right phrenic nerve and diaphragm injuries."  A January 2013 VA examiner found that the Veteran had an elevated right diaphragm.  The January 2013 VA examiner did not address whether the Veteran had associated phrenic nerve injuries to the diaphragm as a result of active duty service, nor did the examiner indicate whether the Veteran's elevated right diaphragm represented a disability of the diaphragm.

The Board finds that clarification is required regarding the nature of the Veteran's current diaphragm disability.  Dr. C.N.B. has opined that the Veteran has scarring and nerve injuries as a part of a diaphragm injury.  VA examiners in June 2006 and January 2013 opined that the Veteran suffered from no functional impairment of the diaphragm, but neither examiner addressed Dr. C.N.B.'s conclusion that the Veteran suffered from phrenic nerve damage as a result of the in-service automobile accident.  On remand, an additional examination should be performed by an examiner of appropriate expertise to determine the precise nature of the Veteran's diaphragm disability, if any.

The Veteran has advanced several theories regarding his claim of entitlement to service connection for a respiratory disability.  The Veteran has claimed that he has a respiratory disability as a result of the diaphragm and right phrenic nerve injuries that he suffered in the October 1967 in-service automobile accident.  The Veteran has additionally claimed that his respiratory disability is related to inhaling aviation fuel while working on the flight line in-service.

At a July 2006 VA examination, the examiner opined that the Veteran had mild-to-moderate COPD that was more likely related to the Veteran's smoking than to the in-service automobile accident.  The July 2006 examiner did not opine regarding the relationship, if any, between the Veteran's claimed in-service inhalation of aviation fuel fumes and his current respiratory disorder.  In September 2011, Dr. C.N.B. opined that the Veteran's respiratory disability was likely related to the loss of his diaphragm phrenic nerve function and the scarring of his right diaphragm.  Dr. C.N.B. did not provide a rationale for that opinion, nor did he comment upon the relevance, if any, of the Veteran's 41-year smoking history.  In January 2013, a VA examiner opined that it was less likely than not that the Veteran's elevated right diaphragm was related to his respiratory disorder, but the examiner did not opine regarding the relationship between the Veteran's inhalation of fuel fumes and his respiratory disability.

Upon review of this medical evidence, the Board observes that no examiner has opined regarding the relationship between the Veteran's claimed in-service inhalation of fumes and his current respiratory disability.  Furthermore, an additional medical opinion should be solicited regarding the relationship, if any, between any diaphragm disability found to exist and any respiratory disability.  This opinion should address the June 2006 and January 2013 opinions of VA examiners, and the September 2011 and April 2012 opinions of Dr. C.N.B.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records since December 2010 and any private medical records that are not already of record.

2.  Then, schedule the Veteran for an examination with a VA pulmonologist or other physician of expertise sufficient to provide the requested opinions.  The physician must review the claims file and should note that review in the report.  All appropriate tests and studies should be performed, to include any tests required to determine whether the Veteran suffers from a phrenic nerve disability.  The examiner should address the following issues:

a) Describe the nature of the Veteran's diaphragm disability, if any.  Does the May 2006 chest x-ray indicating the presence of an "elevated right diaphragm" demonstrate a diaphragm disability?  Does the Veteran have scarring of the diaphragm and loss of the right phrenic nerve function?

b) To the extent that the Veteran has a current disability of the diaphragm, is at least as likely as not (50 percent probability or greater) that any diaphragm disability is related to service, including to the October 1967 automobile accident?

c) To the extent that it is found that the Veteran has a current disability of the diaphragm that is related to service, is it at least as likely as not that any respiratory disability (to include his diagnosis of mild-to-moderate COPD) is related to the diaphragm disability?  

d) To the extent that it is found that the Veteran has a current disability of the diaphragm that is related to service, is it at least as likely as not that any respiratory disability (to include his diagnosis of mild-to-moderate COPD) has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the diaphragm disability?  

e) Is it at least as likely as not that any respiratory disability (to include the diagnosed mild-to-moderate COPD) is related to any other incident of service, to include exposure to aviation fuel fumes in-service?  For the purpose of providing an opinion, please assume that the Veteran was exposed to aviation fuel fumes while in service.

3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


